[PUBLISH]

                       IN THE UNITED STATES COURT OF APPEALS
                                                                                  FILED
                                FOR THE ELEVENTH CIRCUIT                U.S. COURT OF APPEALS
                                                                          ELEVENTH CIRCUIT
                                                                              October 4, 2011
                                           No. 10-14428                         JOHN LEY
                                                                                 CLERK

                             D. C. Docket No. 2:07-cr-14081-KMM-1

UNITED STATES OF AMERICA,

                                                                                 Plaintiff-Appellee,

                                               versus

CHARLES LEVERN HUDSON,

                                                                              Defendant-Appellant.

                                    --------------------------
                     On Appeal from the United States District Court for the
                                  Southern District of Florida
                                    --------------------------

                             (Opinion May 11, 2011, 11th Cir. 2011)

                                         (October 4, 2011)

BEFORE: DUBINA, Chief Judge, TJOFLAT, EDMONDSON, CARNES, BARKETT, HULL,
MARCUS, WILSON, PRYOR and MARTIN, Circuit Judges*.

B Y T H E C O U R T:

       A member of this court in active service having requested a poll on the petitioner for

rehearing and a majority of the judges in this Court in active service having voted in favor of

granting a rehearing en banc,



__________________
*Senior United States Circuit Judge Peter F. Fay has elected to participate in further proceedings in
this matter pursuant to 28 U.S.C. § 46(c).
       IT IS ORDERED that the above cause shall be reheard by this Court en banc. The previous

panel's opinion is hereby VACATED.




__________________
*Senior United States Circuit Judge Peter F. Fay has elected to participate in further proceedings in
this matter pursuant to 28 U.S.C. § 46(c).       2